MEMORANDUM **
Juan Jose Higuera, and family, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), and we deny the petition for review.
We conclude that the BIA acted within its broad discretion in determining that the evidence presented with the motion to reopen was insufficient to warrant reopening. Id. (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.